DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 3 February 2021.  Therein, Applicant amended claims 1, 3-4, 6, 8-11, 13-14 and 18-20; Applicant cancelled claims 2, 5, 7, 12 and 15-17.  Claims 21-27 have been added.  The submitted claims have been entered and are considered below.  

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1, 6, 11, 21, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Simpson, et al. (U.S. Patent No. 5,999,882) and Murphy, et al. (U.S. Patent No. 5,913,917).  
	For claim 1, Bastian discloses method of vehicle operation, comprising: determining one or more segments of a vehicle route while one or more users are using a vehicle to travel the vehicle route (see col. 6:17-59).  Bastian does not explicitly disclose the next limitation.  
A teaching from Simpson discloses determining weather conditions along the vehicle route using a telemetry system (see col. 11:61 to 12:3 and 15:32-40).   It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Simpson based on the motivation to 
	Continuing with the claim, Bastian further discloses determining information about an external environment of the vehicle (see col. 3:41-58) information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42), user command inputs to the vehicle (see col. 6:17-59), using the determined weather conditions and information to calculate one or more power needed over the one or more segments of the vehicle route (see col. 6:17-59, milieu includes weather), applying the one or more calculated powers to the vehicle to travel along the one or more segments of the vehicle route at one or more calculated speeds (see col. 6:17-67).  Bastian does not disclose the last limitation.  
	A teaching from Murphy discloses having a user interface indicate a change in speed in response to a change in calculated energy efficiency of the vehicle, wherein the change in calculated energy efficiency is related to the determined weather conditions (see col. 12:56 to col. 14:5). It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Murphy based on the motivation to improve a system that analyzes a proposed vehicle route and proposed time interval of travel and provides a prediction or estimation of the electrical charge or conventional fuel that will be consumed in traveling over that route.  
Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”. However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric and hybrid vehicles use electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed 
Referring to claim 6, Murphy discloses wherein the determined weather conditions comprise current weather conditions along the vehicle route (see col. 12:56 to col. 14:5) and wherein the method further comprises the power management system comparing the current weather conditions with estimated weather conditions along the vehicle route (see col. 12:56 to col. 14:5).  Murphy does not include historical weather conditions in the calculation.   However, as Simpson discloses the consideration of historical data in determining the travel environment (see col. 11:61 to 12:3 and 15:32-40), the combination would include comparing the current weather conditions with historical weather conditions along the vehicle route.  
With reference to claim 11, a vehicle, comprising: a vehicle having a power source (see col. 3:59 to col. 4:6 and 5:26-42), a communication system including a telemetry system (see col. 6:17-59, sensing milieu via sensors).  
A teaching from Simpson discloses a telemetry system able to determine current weather conditions along a vehicle route and historical weather conditions along the vehicle route (see col. 11:61 to 12:3 and 15:32-40).   It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Simpson based on the motivation to improve travel planning, and more particularly to a method and system of providing weather information along a travel route.  
A teaching from Murphy discloses a user interface system able to indicate weather conditions requiring calculated power adjustment (see col. 12:56 to col. 14:5); and the user interface system 
Continuing with the claim, Bastian further discloses able to determine information about an external environment of the vehicle and information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42).
For the next limitation, Bastian discloses set to calculate one or more power and one or more speed over one or more segments of the vehicle route (see col. 6:17-67).  For the remaining portion of the limitation, the combination of Simpson and Murphy disclose using at least in part using the determined current and historical weather conditions (Murphy discloses current conditions, see col. 12:56 to col. 14:5, but does not include historical data; Simpson discloses historical data in determining the travel environment, see col. 11:61 to 12:3 and 15:32-40; the combination would include comparing the current weather conditions with historical weather conditions along the vehicle route).
For the last limitation, Bastian discloses acting to apply the one or more calculated power to the vehicle to travel along the one or more segments of the vehicle route at the one or more calculated speeds (see col. 6:17-67). 
Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”. However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric and hybrid vehicles use electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.

With reference to claim 21, Simpson discloses determining historical weather conditions along the vehicle route using the telemetry system (see 11:61 to 12:3 and 15:32-40).  Bastian, when modified by Simpson and Murphy discloses wherein the one or more calculated powers are calculated at least in part using the determined historical weather conditions along the vehicle route (see col. 6:17-67).
For claim 24, Murphy further discloses wherein the user interface indicates a change in speed in response to a calculated change in energy efficiency of the vehicle (see 12:56 to col. 14:5), wherein the calculated change in energy efficiency is related to the determined current weather conditions (see 12:56 to col. 14:5).  
Claims 3, 4, 9, 13-14, 19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Simpson, et al. (U.S. Patent No. 5,999,882) and Murphy, et al. (U.S. Patent No. 5,913,917), as applied to claims 1 and 11, and in view of Tryon (U.S. Patent Publication No. 2005/0228553).   
With reference to claims 3 and 13, the claimed limitations are not explicitly disclosed by Bastian.   A teaching from Tryon discloses further comprising the power management system determining a future a destination using historical data associated with the one or more users (see para. 0033-0034).  

Referring to claims 4 and 14, Tryon further discloses further comprising the step of determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic). 
For claims 9 and 19, Tryon further teaches wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the one or more determined probable optimal speeds are configured for optimal energy efficiency, within one or more constraints, of the vehicle on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “optimal”).
.
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Simpson, et al. (U.S. Patent No. 5,999,882) and Murphy, et al. (U.S. Patent No. 5,913,917), as applied to claims 1 and 11, and in view of Sato (U.S. Patent No. 7,346,449).
Referring to claims 8 and 18, Bastian discloses wherein the step of determining information about operational status of the vehicle further comprises the step of communicating with a remote database (see col. 4:58 to 5:10).  Bastian does not explicitly disclose the next limitation.  A teaching from Sato discloses wherein the operational status information is selected from the group consisting of: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, a weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of at least one of the one or more users (see col. 7:51-59, col. 9:9-26).  
It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato based on the motivation to improve a driving evaluation apparatus, a driving evaluation program and a driving evaluation method capable of properly evaluating a driving result while considering situations of various driving roads that cannot be improved by driving skills.
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Simpson, et al. (U.S. Patent No. 5,999,882) and Murphy, et al. (U.S. Patent No. 5,913,917), as applied to claims 1 and 11, and in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).  
.
Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Simpson, et al. (U.S. Patent No. 5,999,882) and Murphy, et al. (U.S. Patent No. 5,913,917), as applied to claims 1 and 11, and in view of Petrie (U.S. Patent Publication No. 2004/0084237).
A teaching from Petrie discloses further comprising displaying, on the user interface, a range of speeds within which an actual speed of the vehicle should be maintained (see para. 0106).  It would have been obvious to one of ordinary skill in the art to modify Bastian with the teachings of Petrie based on the motivation to improve a vehicle cruise control system which enables a driver to define a speed range between an upper set speed and a lower set speed, and further enables the driver to redefine at least one of the upper set speed and lower set speed, so as to redefine the speed range.

Allowable Subject Matter
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM D TISSOT/Primary Examiner, Art Unit 3663